—Appeal from a judgment of the Supreme Court (Torraca, J.), entered July 18, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole.
Petitioner, while on parole for a previous conviction in New York, was arrested in Virginia and charged and convicted of the crimes of extortion, threatening to injure a person and possession of ammunition. Consequently, the State Board of Parole issued a warrant against petitioner based on these new convictions and he was charged with violating three conditions of his parole. Before an Administrative Law Judge (hereinafter ALJ), two charges were withdrawn, petitioner pleaded guilty to the remaining charge, and requested that his parole be revoked and restored for time served. The ALJ made that recommendation to a Board Commissioner, who modified that, recommendation and directed that petitioner be held for 36 months, which *831the entire Board affirmed. Petitioner commenced this CPLR article 78 proceeding to review the Board’s modification of the ALJ’s recommendation, which Supreme Court dismissed. This appeal ensued.
Petitioner’s sole argument for reversal is predicated upon the fact that the Board member who reviewed the ALJ’s decision initially affirmed his recommendation but then changed her mind and modified the recommendation in the manner indicated. We reject petitioner’s claim that the Board member’s ultimate determination is procedurally flawed since there is no proof that she issued her first decision prior to amending it. In any event, the Board, in its discretion, may revoke or modify any of its decisions or determinations (see, 9 NYCRR 8000.4).
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.